           F'I '=i
['-''.I'
     .
              ; . I :c "'':
           . • . )\1,1,\.,
                                                                                                               •       ~_.. Fil                                        Cf)

~TAPE TRANSCRIPTION CENTER                                                                                             ~~·1r::::.<: ·(: FF I•:.:
                                                                                                                                     . .,-
                                                                   A D1vi~1on         of   THF SKILL BURFAU
                                                                                                                                 . ';' .~~
                                                                                                                                       ~          '
                                                                                                                                                                   .



                                                                                                                                 n·"•·r                            ·rr :,n,,                   ~
                                                                                                                                                                                                               .-
                                                                                                                               ""'
                                                                                                                                     i ',•

                                                                                                                                       '     ..        :

                                                                                                                                                           '
                                                                                                                                                               ,       •   ,       \,·   ;         l           j



                                                                                                                                      I    .~     ,I
                                                                                                                                                                               .   ,;    .   ,..           '




                                                                            Cl':R'l'IFICATE




      I , Julia Suggs , ctn hereby ~~rTify the fo]l0w1ng 34 pages to be a
      tr nP. and accurate transcription.                                                      ::-'::<?pured under my dirP('I' ion                                                                      j       n


     d •" CIJITl•" rt1-         r • ,mr,r, r ,-. r.:    :1    t ,1r11·• [ >lr;, ., .i , lwr ! I n    ,·s:; J- ,y   M l. ,   Pa u)            ;1: •11,::·~; .                                   Tl,;;-




     11. .111k ,1f           l'J,·w Yt' t k v.               l'<tlll   . J,1?1• ···    or. M. 11,· l1     I:,      . •,J•lH,   J11J·1                              ii,              ,:llflll,

     ,:lid All l j\J: : t              l l ,   /()( i f!,     1:1,d,"      tl(tt'k , · I      lllillilH·I'    2008SIJ ! 7,           ?.0Qf3C'{J11.8,
        1ttl 200SSQ4 0 .




                                   ~1ol:u/rev'l
                                               ['ate




129 Tremont Street                   80~1011, MA Qt' t OB
Tel: til/1123 'l ! 'i l Fax: ol74'i'J 01131
VVWW , lt1_J11..Hl ,1 I irlu,n~, ,;-_ n111
                     1




The fastest turnaround time in New FnglonJ 5ince 1966.
            ?,,-n J.-,   ol       Nt:-!\•/     y ,_,1.k          V       P,:tul ,J ·_.• 1e0,                                 J/ L 1. / 2()Cc;




   l                     And we have Bank c_, f New ic•d~ v~r-'3:-15 Pai.:;_ ,Jc,nes,




                         r ;nc,rt mn r ri i nn .

    1                                                                                                                                         1,·,tir1           1••               1 ·u ! I 1.' 1:         t "r            I IP '




   6        '-I;         l 'rn ;_;<.., 1, 1. '/        .         \r/li ...1 1 ~ y,,ut                                   1•. 1:•1•·    1,.1,_,;1• 1             e,;1:11:: .....               t.

    7       COLLEN:                        <"ul l,:·n,                   C      -n              1,     T. -E: · '-I ,            .,nhn P.

   8        .J:          All !."i~rht .

            C'.;LLEN :

lO

I I                       (i11,111d1liJ••).


I.-'                     , 111: : \-.J ~   r   , 11        t   Ii•   1
                                                                         \   •• , : ;   ~   •        i , , \d   •         ·111 i ..               t 1\   I \      : ; '   ' I -.   f ) :   1\ ~   I   i I!\' •     I    l I i .•.   I '   t::   I   •




·1 }                                                                                                                             I'll··           r: ,            t 1 1:1< ·


            ,)   :

}b          Ct;LLEN:

lG

17           T
            '-•.
                 •       Um hr.1m.


            C 1 1LLF'.N:                   ()}:~   .

 j •I       .1:          y .-   ~    .


.',)        t'IILI.1-'N:

•' J                     ,:l•ull.~•.' 1 11 , 1                       t l,, .                         I •ll          (   11 1 ·   }'\"     i 11'     I!               ti             I )!,i i          1•11i      11 1      .,f       l ,. ,\1·


..·) •"'\
     ~




24
           !Jani: C•l M,;t-1 Y,.'T.k \/ L',J.t . .:. ,J                                                                   .11:i;:;,                 -; 'l~,/..'.Ui.1~




                            forPclo s ure de~rt.                                                                   Now,                    in this ~~SP,                                               we're in it t~e
    ')
    .:..                    ::-e,-·,q1,l                              Im'"',            y,-;,;                  ·.I<=-•       •~ j ,'\ ; 11' "-'




    'I                                                                                                ;,, : ·, ,11        11 '/,                ,11 1        I• I ·l, 1 IJ ,1 I           1/       1
                                                                                                                                                                                                       1




    1,
                                                             I
                                                                 • ,.
                                                                  '       I     I 111' I-' I                   I i 111        I       If        : •f •   ~                 , :1           1.h~.            1 (1 •   I.• ·: ,'· I I I I l
    ,.                                                                                                                                                                      ·, C' I
    tl                      -·omr, l.:i int                                   f,,1· ,-"Vic:-                         t•>I..                     0 11         T   I I l'    ~ • •   I             of

    7                                                                                                                                                                                                                             nr~.             T :-1; c;      l :=;


    8                       seven r10nths after Lhe- fnre...::lcs1;re sal-= .                                                                                                                                          Now,             bP t wel::'n th~

    9

10                          J.e:~r~•yl[\ j                        •..iL         LU            ,.t .... ~-        •1u•~._;t_. 1 • 111•. ,                     ,:.1:1       Lu           h'llj'          11".:?       \-let::_;      L,~s·i 1: •_1     :_;q ,_(j


Il                          L h-! 1,   't J 11 ~ t \ '



                                                                                                                          1
I .'                          iidti          I   1                    1   I,•            1 11 •         , ·,   ,111;,             •   j II I       It/.      I !r           !. 1 •        , '    '11 I '            11: I


                                                                                                                                                                     I
I '                                                                                                                                                              )             I       I It ••   I •       \·J. L;       ! I' )



           ,J :

1::        CUJ..LE.l•I:                          . ' 1.H Uctl 'j l f•• ·t- Lo t-LiL'-:,
                                                 .:: 1_1




                                                                                          .-.. ;:-.j..,
lG         ,J:
                                                                                              '
17         ("'r:1. :~EN         :                Ls.

l P,       '
               ..           :>K .

l    I)    I   ' I ii   I l'.:N ·                !""\t   l            I   \' ~-· '·   t•' I       ~      l i,J      , • ( +1(1 ~           ;1    i nI                     .·,"          /ill      '1111'.·.<•               (JI c11:1?<l :,,                      ]..,~.


                             I,·, l,,. ,1                        I. IL I ' , , , "                       ,1·,         I       ·1,,1! I .. ,                  .. ,         I ,.~            1•:    , l,·1            l-'11   l ,.      l I     .1:1



.' I                        l'l.i:·,,.i,·!1u: .. 1: 1 1: , J 1 1.l,·. ,,f                                                               l'1,i , , l t t ,                                                                                                      'I 11• '','

                                                                                                                                                                                                                                   Tlv••;'         'if-'    },,......,,,



.?3                         wal!:ed tli~ ldsL L.:..rne l)y this court,                                                                                                                           Jr t1,2y t.J.ilcci                                   ltJ


-'
L-,
                             fc)llo·11 t.,bt. L'_ 1le.;;,                                                        c-.,:1111Y,:.                   law ~·er ; t i •.. ,ns ,vould bP :,:Jn,-.f-jnr-~d
          ?ank of NPw Y<-.rl.: v P-, 1 l ,1on-=-s,                       1                                    ;;1 3,-':"            nnp




    ·.1


    ,1    'J:      L'cu11: ,:l ':

    5     :-1 l:                                                                              !.   '!11       --        I      ,-,a,;         J, (;t.          ,Hv.-i.!.C               -~. t            I 1
                                                                                                                                                                                                     '.L. ....

    t)                                                                                                                                                               r was                    covering the

    7                                                                                                                       It          13                      l   t      _1 3


    •J
    V     ,J:

    9     Ml :     N0, not at all, Y~ur Hon~r.

1fl                thi      -=.                                                                               ..
                                                                                                              ; •::!                                                .I.lit~       t 'V ,.:!.            !J~•t-:!~           ln    c


1I                 ., i   I \l,·ll     J •.Ill                                               111      I   l                                        y,         Ill        : J,,1,,       I.



J_,'


l     ~            ~; i l' '-ti         I .;     J , l   !   · I:.           \' 1' I   , :.                                                        /\1;,!            1)1,1! 1 '                 J,, 1 • ,1•il          <ofl
                                  I



]4


1S        J:       oi-:.

lb        MJ

n
:.'..8

] r,               d al with : t ~t th~iL ~rJ.

                                      Yc• 1 • 1· H'"' n       ·:• r ,          ~   h 1 :=:

,' I               l1y       '!1•:r·,,111:                    L1     1   ?     .1!•-•l              t l· 11l11               1,•.1., .. 1,.                     'I' 1l' I   I       i    t.      i 1 IV• I \,', ·ti

                                                                                                                                                                                                                        •     I
                                                                                                   I l,, '','          "J"" I• J             11\ ,1 l   !-:         JI      I j ,•,✓ ,1          :    r ,)       1 I I ,\     1




                                                                                                                            I 1 •   1
                                                                                                                                        I,     ,   \,J I      ! 11, •' ·--.t · ·, .                   '1'111 ·y    I
                                                                                                                                                                                                                       l ,.
                       ( j 1:.,        1di },l,,)                           !ll"l \                q.i•J•·,                            Th     L ,·                      1111,                 ::p          I fi<,                f i         I .', I                   j I lit•             1 I 1.[


                      t· l I • I I     I : •      \,/   I I \'        I     l II       •        ' ."   :   11   I ; :' •   I           \•/ h' '           1.-1       I • •                    : , , , , , . • t, f               i   l 1\        i         t   J.,,      lllf , ,_. :         11' l



                     J.. 111y .d                                 '·1,1'                    1 1111•'              1;    1 I ho\1 ,,·,v.                                       'I       11< '/         !1.,v, • 11,                        >           •   ·v 1 , J,•11 <·1·

   ,,

   (j                                                                                                                                                                                                                                                :.li,__• .....       -
                                                                                                                                                                                                                                                               . _, -- tli<:::

   7                   (in:1u,--fii.,li:-,)                                 com;,1:.:nt ha.:: t,:i b0 dismissed as a matter of

   8                  law.                                                                                                                                                                                                                                               <'l~            the

   q                                                                                                                                                                                                                                                                                 . ,--
                                                                                                                                                                                                                                                                                    ] ,           d


                                                                                                                                                                                                                                                                               1 i t •J LI 1'= !.

!!                   l~ r ~ l        I. ; ,           .. l: . 'a ! '' ..,,.                        r   i. f     ,111       t 1,,' \               I   I   lI     l .                      ·t " t 'Jt·,11. ,                              •l ll i lt'I                    ~1 •.      y l-1\k

I.'                   I , 1 ! 'I I 'l ,                     Iv   i I I1                    1,•I        , ' , •ll . ·, •                   1,,             1      I ,                  . . ; t , , •, 1           11 , !I     I

l 'I         I:
                     ..
                      , 1\.I           ' ". •           I ,,     ,:   I •   '               , •· ,•n             . ,,11        •          I   ~   ' •                 I .i            ;       1:1 l '      I , •             11, •


14       1   ·:.1 I.I.EN:                \\f,,          I   1         '     t      1
                                                                                           ~j      i I: l ,, I I··: I                     l !11 f.                                            r: ~   kt-•· l w                   I   I   h                     l 1P      ('
                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                    1:4 •    i:      1
                                                                                                                                                                                                                                                                                                          ~i




                     \112,(ll_           l_<._J         t,L.i.dl,                               U!.{ .                 /\.n,J Ll11_• l.::\.!1.k'•_; c, .:~f.!_<_;-.-_                                                                                t<::.-1-j_ti              til•..~        t.::('


17

18                                                                                                                                                                                                                                       ac.-::i                   ~   Jv=-n rome~

                                                                                                                                                                                                                                                                               s,·, th~-:-



.' l                 ('Vt 1              ;    1•.'l   •11        'I         ' ( 1d1f               : ' I l 11 1                    ~-, : •·'I ' .                I    I 11        I
                                                                                                                                                                                                 4
                                                                                                                                                                                                     ' 1   I I   J ;• 1 I   1'               ]       1 1       ~   } J 1 • ,        ' ' ,   I ; •1    '        I ,t: ,

.,.,                 l l•   1   1, ::,, ,               1/t' , \            l'I i111                        ',,            :       i      i11,1 : ;                    1      •           I     •Ill I           1111:


'. ' l   ,J :        Pi c,ht                                                                                                                                     t, , , ' :. ,~L , 1                                1
                                                                                                                                                                                                                        :.           r ,·r1 l l '/                       111,11:: , 1,il
          1" , 1,:. , 1 r,1, ,_.; Y" , ~- ,, 1·. 1,, ! . 1, ,! "                                                     ..• ,           •, _;   1 i , . , . l' .i

          :, • " I   J...; I II        I!   II       II   i ; 'I     I ' \            '. ' , ,· 1 I '   1          l ,, . ~- ' ' ,           I/ . : : I\ 1''       I       •   'll I .j



   l      ''UL .... l::N:                            Irk l 1 ,                   thJ r.k                           J U1ir:L,                          Y0111                     l[c.111<.lJ.,         t_,_,                  l•.'

   .-.                    •..::;t•l,.\J.ll


   3                      tirrr. all the                                         w;:iy th ·r,1:"Jh -.hif;                                           ,~:=:SF·,                   inr· l 1:dincJ th;:,.

   4                      foreclosure.


                                                                                                                                                                                            Ti1°.:y       --           U·,r:.:y' ve

                                                                                                                                                                                                                         Ii,   •II\,


                          11 \fi..11\;           l   'I I   1•      l 'I,•       Ill' l I                                                                         kr,          ,w.           ~/, .    t 'It   I! I I                             I   I
                                                                                                                                                                                                                                                              II




   It
                                                                                                                                                                                                                                          d lid


l J                       -- I                       l_ulU             t..11~i.1         ci,,       t • .s         tu:.c :::l.J'.. . u:.,:-

ll

                         1.1oce dL:Le dC:. :.on <:1,;J ,J..!..n~t tLc N.=:-..1 Y,.·,rk Bank and the law

13                        firm.

                                                                                                                                    ,::;1c;p              1-::;    th~ ';UP.s;tio n ot •,;lJF-'·t ltl-!r




I!,                                                                                                           '. I I i :.            I ;:      ,   ti •     11     •   I   I   t   I   '1    , , t, ! 1 ,t,     I, ·". 1;,          ,   If t •   IIII I


I /                       t       (l        '" t llll•             I l11   l I   ti      I   ·,,11,, 1 '                   I I                 ,· 'l !I}          :.t 111(             ,     o1111I       I :1 • · 11             ,., r, r,dl '.'

I )'                                                                                                                                               . I•·~ ,'\,· I 1:,1 I I'/,                             .1:;         ','• :lJ     kt:      ,1      1




20
~l                        n,isdemeanur.

                          t:n,jei                           h,-:>      fl,') l        - -       [',p.().                Ir,                    ,,n i ,:, rt- u1 :;; t<.! ·_y,                             m·:1 broth 12 r                            .... s

.,• 1

'. ' ti                       !   t t       1 , 1 1 11 •    y t h r'l t                :· ll, ·'i       ,   ri 1    I        , r,
              II. 11d.       I lj
                                   I
                                            Hi    vi                           ., 1·.i,1 I               .1t1;;, ..                        ) / 1 : /.'{JI

                                                                                                                    I ,.   l       '•'    !.        ii . I' I;! I   ' .•   : •   I;    I /



    l                        L1Lou:_                   iJJ1.'         _.._1.•, 1 ·     ,         i.\1 ,.: :;,_··.· ·: 1J                       t. irn•: ,           c.1: •.J          Lli•_y :.><1Y t. 11 ,. t. l ' 111




    ,,        \-• :           Do y0u have a written mot1on, C(unsel, fnr a mntion to

    4

              '=°llL:..EIJ:                                          1         .-[.)I'. I !_.



     u                       I.   it        J \J :, :            J1•.:         .ti I :.OW\.' I            : I' ,    1 •        :




              1 ·1: I, • .F:•t:                    r       lid\'"              • l1P              111 :1n·1.                                                                          1 ••.     ,· 11" i,,n                   ,,1        , )J,,


     H                        /I    I                       tl   1   'W1



     t\



hl            ....            \•;~ll               --        nu.                    \" <_, ~.l       ;\ ~: }:       • t: .. ! \_..         i   II



l_

1~            CULLEN:                              Th.:i t ' ;:;               L'   i.g:r:.                     :              - I             :. c· :=: t-      i ~: :;. ! 1            U-1 '=-'         e r, d .            Y,:-ah .

13            .J:             Ye.:i.r. .                   ;:..ll riqh::.

I 11          I   'I.JI   L::-t-::                                                                                                                                                            vii     l

     ,.                                                                                                                                        i 11,11. 1 : ; I,,,, l
l    :->


J. (                          ~·i .     I   I ,        I   I ,': I    ' .;          \I'\. I      l                                                                                       I ,:       I r   t , '/,'        I    I j   }        't11


1/                            1    1, ,          I ' 't ''. I\-!         \ I               I,           1.l: i                           i ' .I      l   l I   t '.' I y              l , I I"!            I '   I   j   )I    Ii    •·.11,   i ·:•••·,I   ,


1 P,                              11        yc,•1          q.1.v,•             m,·                                                              l ::;t                11:I             t <>     !     1-,-1((        y,,1:    1•     At •:~101


Ill                               t !Y r.::,11 • h I y .

.? 0          C0:.LE1·1 :

              ,.J :                                                                                                  101..: ctlEo                          r,2,ly on the 1-'!-r:lay noti·:::-:-

                                  fr ,_,n i·•r1,-k                     in f\i:·(•,.'.··r,h,,t·.

'J
-J
          •
                                                    Ynt,h.                     ThP'/ :·.::in'                        i         -1,-,        1 f


    'I
    l        cc;_,LEN:                (in~tud.i..b.:..e)                  .:an'::. clr_) il int.h e ,.n.hei Cdse.

    2                                                                                                                                                                          -      if th,:- 1           ,2



    3
    ,J

    ~,               t    I,, . c h r. 1, q vd ... ·1            r··, 1ir::+-,11 I' ·•• :,               r 11],,            ·,• ,,u        •, t :   I

    t,               v, , 111         ll1 I ( !,)          l!J <•,· • , 1: 1r      ,,      ' ' ' ') -ti          II,· .:•; , · I       1,•,l •,1 1 ' :;          l1.t p j>t ' II'          1 (     i i1 t lw


                     1•.i, .

             y .
                     I Jm       l , 111111.          'lit, •   11 .u1     , 1 11   •..;i   11        11,,          di \\✓•• 1.                  I .• • • ' ' .      I   ~   I • ' •        M     11i   \l lt l'
             "   '



        ')


                      ::indinq:=c?

li           •.'.LERI<;                                                                                                                                                                                           l


12                   :r:ean --

13           ,J:      No,          ll1,:-

1-l

l       r,   ,_T:                                                                                                                                       II       ·.-, -~ ·-:


:h                                                                                                                                                                      t I           I,         wt 11 , ·II

 I ;


                                       I'     I•   ,i,,
                         Jtqt               ....·,11-:t


             ('LE'.RK :
                                                                                                                                                                                                             ......_,-
'."°'    l                                                                                                                                                                                                   ~




                         2i   qUC,:71:_j(JI.              --      J_ :_    'd,;1!;.,    11, ..1 .:. :-;_,_:1.t    ,_\, _- w1 1   f r_, J      . !.J .-•._].


             ,J:         I    }:nov1.
     l         t~11 :...L t::N:                                                                                                                             t 11·• , , 1 1 i . , : 1                  r                     I    )II'       fll< J'/ j Ii<(



                            r ,. "       1    ·r·                                                                                                                l, ...          , , ,.,_. i, l, .,,,.,, ,, t                                   .,      I I,


                                                                                                                                                                                                                Il          w. 1        •       ,..,,   I.,' l 111 • r,

     ,,                     J I:          !   , ! I.   I /                      •11·~          .-.-,111:•                 ,1i;1•                •;t 1n1 1l(l       I,,,     , l1 . :n1 i:;.·,,·:                          11'.          jll• l<J .11 •1.'


     :J
     C         ,_r :


     7

     8                                                                                                                                                                                                                                                                     T


         ':1

- l)


I I            £-11          i
                                   I
                                   C      V1 ,)          1                                     I· I,.         I   ....
                                                                                                                  • • '\ •       ~
                                                                                                                                            . I'                                                                 l r 111          I   it    t    I                 : j,)   \i   I •




il                          '.• t      I )I    I         :   II     I   I   I     . •       l t•                 It   I   I t.              <       I   'Ii.·    , .,   'llf'    I, , 1,I                                                                             !,, .


I '                          : ( I ! , . , . I t,:·1:1 ,.                               I   11,•1'   1   t.               J\ 11      I Ii .. ·.                           ' ;,      • 1'   I   I          I   l ·.• , .      :    I '             I     I. I. .    I • I I II I J



11       1                   ; 11      ! (,    I 11\'i' ~,I II                          I•':             j 1 .


    ! tl


1 , .
j         v                  l ll         il T.b·:.;.

17

18                          bt         c· th,:· r, J                              t- hi n k                   t l 10 r -~              ' :::                i :-, 1:. o i:m •.::       of                 t JV?            ( 1    r: 711 ,-J 1 h 1 ~ )                          ,·,:


19

~· ,;                        ,:i--r.-c, r                -hp t ·1c ·I.                                        11' JI                 I '.       t   I ' •       i:•· l•:,l','          ,Jr.11.;un• 111 ,1! 1,;:1                                            l      : 1c1•n~


.' l                             l !1, 1'                                                                                                                                                           (.' l' I     I   I          ' , : JI 'd        y       ii. ;      ' . '



                                 I I,,.        I.   'I          . , I.           'I\          i I .. , . I : •


✓    '          , '! J J. L ~; N :                  yI       JI I   I           l !.i ! II     I'                                                                 1,•    I , · 'J, .J t t            1 , · , ,,~                \-.Ji 1 ! 1


                                                                                                                                                                                                   I• •
    /4                           ( ~ ,, ,1 I , rl 1 I I l ,... ) ,                                                                                                                                  ··'
   1                    with that iss'Je ::i.nd .:.•m nu;:. qu1.11u ;:. :_, ,..:f::!L .:.1.Lu .1t.                                                                                                          :t~:

   2                                                                                                                                                                                         He ha 3              .,,.,



   ...,,
   ,1

   ,,
   I,                   :i1,
   .I                   ·-•.; I·.   t I 1, I I          t        \I   •        '    '   1 11 I                                                                                   ;\1 •   'I,• f    •·I \ •: lit           ,, '

   h                     ! II                                                                                                                I 1, · , ·. , ·, , • ,,, 1: l 1 1 1 • • I u,t 1, ·,


    f.1    ,1:          c·n11n:~" '. ':'

10                      10l!J' Hci:                  111,                 T        --            ,HJ,.1~••,              I       ll-.l \"='            u      :HJ.J i t.L o ttctl ~v .).det.1:':.'.


ll         1..1:        OK.

::.2       Ml:

13

14                      y::.1-: have                    t       :-.a,                            1n th" n t'lP,                                , ·.:.:-:,"-,          ,.. h.:>rP w:=,:=;     .=i     tr-rm.

           'L.F~J-;:                   l   t_        1;r1:..;             r1       rn ,1;        1 ., . ,     r    l l '! ' .


lh                      {Iii·.                  ·1   ( II   I     I 1, I I I              I t


I I        r · •,1 i .'f::                                                ,!,      •r , ' :        t·,., v ,         1 1         ' !•   1 ,



111                     , If 't i••, ! i ,

l ·,        T   •
                                                                                        I' I            Wt        \I •       )   :      I   1\', " ?       l tt 1 !   t' •




           1·   LEP.K:                 ( ::. .ir1t1d : hJ ...•)                                  q 11       dn1-111          .-i:1-t         c .-;'        ·, u·.:      Ufit~.


.:'. l     ._I;          ( .:'..na·;dib~•.:.· )

                                                                                                                                                                                             This on~.

                        OK .
                                                                                                                                                                                      !:'AGF 1n




     l                        Your Honor (ina~dlolel.

     2        ,_.,. ..        No .




     /j


                                                                T h;-11


     1,                       }l l    1 1• .,, ;.; ; ; .




              ,I :                                              ,' ll• ·        j ti        l       !:'.' ,, I Ji,                 .i lf'_ ' ll,lt'y'    !•I<••·• ·:. ;;   1 11-tl




     \.j                                         'Jo.                                                                                                                                                  !-', u I


. .)
- t'                           [      S,-:,":'       wh,'1 t         ynu '          t t:-           :..; ,; '/ 1 '.":G •


                "T .
               '-' •          OK.

12            CLERK :                            You don't.                          (inaudible)

               J:              No, l ' ll w~i : e it c~ r ~l ~.                                                                     All :. :. <~h~, ... han}: yc•1_c.

14                                               OE.

               CULLEN:

lh               I;


 I        I    I 'I i l.   l.r:!·J:              'l'l1, •      I : ; · ,111 •       , ,                         I,•         1 ,•\ I•         • ) · .11   ' · , 1 ,1i• · ·· • i   , 1,rl   l ' l l      ) J V' '




 l ,,'                         y .. 1,       Ill''          , ·.i ; , 1         \/ \,'l             ,. 1: •      I     •, ,, I     iI

 l       ()                    •, ,       i- :1 j :.        l '•,:   1. .i. , 1 i    l.,        1      J ,, , i 11 t        • 1;     1 11•1,



20                                                                                                                                                              An, l t l1<2 1/      ,_:,:J I, ' L. iJ.t.:..r:q


:2.l
.,.-,
~-- "-                             ( .1n,.11..,d.1b"-'-)

23               J ;           CC· 1: r       E- c   t .
              Ba n k o f N,=.. t,; Y0 r k v Pa 11 l                                          , io n es ,               3/ l 3/ 2CCi S                                                                                    Pil\GE 11

              Stc:1,1l"! L 1n [1istJ.1l'.L C-,>ur.. 1.. ,                                         Uui:.,-:8~                  tt2Gl.10'.)~.1:.1 1;1 i


                                                                                   . ,,
                                              \) J•;.                              l ,.

     ,,                    \I     I.     ••         I :   11 •   f l   lI   I     i }, ~ f   J t • ,      1   I   l       ~   II.           t   I     • f   '    j l   l,        I       t l.   I   I   ! (   l   ' •    i   I   I,   i ,: ' .   I   t .J




     tJ


              .r;

     6        CULLEN:

     7

     8        J;

      s,                    I may write :..1ul a fin-:-IJ nr1 and h ;;vA rr.e CO\..l ::t type                                                                                                                                         j -_       'JP

:1    f)


                            ' )l (l l   : (:ft      IV           I i,;                                 >1 , 1 •         fl;; 1 , · • • 1              1"               ( I 1 ~ rn • : ; . ;             \J:.       l l           l ,1,
 '\

 l. '                                                                                                                               \-J I       I I         Il       t ,,. , •       d          \It 1 I '. , 11                  ! i I I' ii         I ,1 j



 :        \                                                                                                           • \ •    I ! l"               l 'I •       '      t ' ! : ••

 I ,1         r·u LI .r:::,1:

15                                                                                                                                                                ~        ~ I ll 9ive il LO you .

16                          Tt ' s a J.9~3 ..:<lse ,...1:itl~                                            (i:·1audir.,h:)                                    r,2ferericed ( i 11c.1t..cl.i.c l e l.

                            (l l{ _                                     T       i ,·Hlf'.    yo,:.

 ::.8          :.::JL LE ~: :                                                                                                                       Matta~ will be d1s m1sse~

 1 (\

               (~ l_l i., T,F',N:


     'I        !-'.Nil t\1-' IW/\H I ' J,;
